FILED
                                                                                 November 7, 2017
                                   2017 IL App (4th) 150761                         Carla Bender
                                                                                4th District Appellate
                                         NO. 4-15-0761                                Court, IL

                                 IN THE APPELLATE COURT

                                          OF ILLINOIS

                                      FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                       )      Appeal from
            Plaintiff-Appellee,                             )      Circuit Court of
            v.                                              )      Champaign County
 REGINALD SCOTT,                                            )      No. 15CF179
            Defendant-Appellant.                            )
                                                            )      Honorable
                                                            )      Thomas J. Difanis,
                                                            )      Judge Presiding.


              JUSTICE KNECHT delivered the judgment of the court, with opinion.
              Presiding Justice Turner and Justice Harris concurred in the judgment and
       opinion.

                                           OPINION

¶1             Defendant, Reginald Scott, appeals from the denial of his motion to withdraw his

guilty plea. On appeal, defendant argues (1) this court should remand his case to allow defense

counsel the opportunity to file a corrected certificate under Illinois Supreme Court Rule 604(d)

(eff. Dec. 3, 2015) because his August 2015 certificate does not strictly comply with the rule’s

December 2015 amendment and (2) he is entitled to a $5-per-day credit toward his fines. For the

following reasons, we affirm in part, vacate in part, and remand with directions.

¶2                                     I. BACKGROUND

¶3             On February 3, 2015, the State charged defendant by information with three

counts of first degree murder (720 ILCS 5/9-1(a)(1), (a)(2), (a)(3) (West 2014)). On May 12,
2015, defendant pleaded guilty to count II (720 ILCS 5/9-1(a)(2) (West 2014)), the State

dismissed the other counts, and the State agreed to a sentence cap of 60 years in prison.

¶4             On July 1, 2015, the trial court sentenced defendant to 55 years in prison (with a

credit for 149 days for time spent in presentence custody), and defendant moved to withdraw his

plea on July 24, 2015. On August 20, 2015, defense counsel filed a certificate under Illinois

Supreme Court Rule 604(d) (eff. Dec. 11, 2014) stating, in relevant part, as follows:

               “I have consulted with the defendant in person to ascertain

               contentions of error in the entry of the plea and contentions of error

               in the sentence, and have examined the trial court file and the

               report of proceedings of the plea of guilty. I have made any

               amendments to the motion necessary for adequate presentation of

               any defects in those proceedings.”

¶5             On September 16, 2015, the trial court denied the motion.

¶6             This appeal followed.

¶7                                        II. ANALYSIS

¶8             On appeal, defendant argues (1) defense counsel’s August 2015 certificate failed

to strictly comply with Rule 604(d)’s December 2015 amendments and this court must remand

his case for the filing of a corrected certificate and (2) he is entitled to $5-per-day credit toward

his fines. The State concedes the first issue. As to the second issue, the State agrees defendant is

entitled to $5-per-day credit but disagrees as to whether the credit applies toward the court

finance fee. We address each of these contentions in turn.

¶9                                        A. Rule 604(d)

¶ 10           Rule 604(d) governs the procedures a defendant must follow when he wishes to



                                                -2-
appeal from a judgment entered upon a plea of guilty. The rule requires defense counsel to file a

certificate stating he followed the certificate’s prescribed requirements. Defense counsel must

strictly comply with the certificate requirements, and if counsel fails to do so, we will remand to

the trial court for such compliance. People v. Cooper, 2011 IL App (4th) 100972, ¶¶ 12-16, 960

N.E.2d 53.

¶ 11            In this case, at the time defense counsel filed his August 2015 Rule 604(d)

certificate, Rule 604(d) imposed the following certificate requirements on defense counsel:

               “The defendant’s attorney shall file with the trial court a certificate

               stating that the attorney has consulted with the defendant either by

               mail or in person to ascertain defendant’s contentions of error in

               the sentence or the entry of the plea of guilty, has examined the

               trial court file and report of proceedings of the plea of guilty, and

               has made any amendments to the motion necessary for adequate

               presentation of any defects in those proceedings.” Ill. S. Ct. R.

               604(d) (eff. Dec. 11, 2014).

¶ 12           Rule 604(d) was amended on December 3, 2015, to require, for the first time,

counsel to certify he or she has examined “the report of proceedings in the sentencing hearing,”

not just the report of proceedings of the entry of the plea. Ill. S. Ct. R. 604(d) (eff. Dec. 3, 2015).

The issue presented for our review is whether the December 2015 amendment to Rule 604(d)

applies retroactively to defense counsel’s August 2015 Rule 604(d) certificate. For the following

reasons, we find the amendment applies retroactively.

¶ 13           When the legislature fails to indicate whether a statutory amendment should apply

retroactively, section 4 of the Statute on Statutes applies (5 ILCS 70/4 (West 2014)). See Ill. S.



                                                 -3-
Ct. R. 2(a) (eff. July 1, 2017) (“These rules are to be construed in accordance with the

appropriate provisions of the Statute on Statutes ***.”). The Illinois Supreme Court interpreted

section 4 of the Statute on Statutes “to mean that procedural changes to statutes may be applied

retroactively, while substantive changes may not.” People v. Atkins, 217 Ill. 2d 66, 71, 838

N.E.2d 943, 947 (2005). Although Atkins specifically addressed the effect of legislative

amendments, its holding applies equally to supreme court rules. People ex rel. Madigan v. Petco

Petroleum Corp., 363 Ill. App. 3d 613, 620-21, 841 N.E.2d 1065, 1071 (2006).

¶ 14           Since the supreme court did not indicate whether the December 2015 amendment

to Rule 604(d) should apply retroactively, we must determine whether the change was procedural

or substantive. See Atkins, 217 Ill. 2d at 71, 838 N.E.2d at 947. This presents a question of law,

which we review de novo. People v. Drum, 194 Ill. 2d 485, 488, 743 N.E.2d 44, 46 (2000).

¶ 15           A procedural change in the law prescribes the method of enforcing rights or

obtaining redress; it embraces pleading, evidence, and practice. Rivard v. Chicago Fire Fighters

Union, Local No. 2, 122 Ill. 2d 303, 310, 522 N.E.2d 1195, 1199 (1988). In contrast, a

substantive change in the law establishes, creates, or defines rights. International Union of

Operating Engineers Local 965 v. Illinois Labor Relations Board, State Panel, 2015 IL App

(4th) 140352, ¶ 27, 30 N.E.3d 1191; see also Atkins, 217 Ill. 2d at 71-72, 838 N.E.2d at 947

(noting the differences between procedural and substantive amendments).

¶ 16           In People v. Easton, 2017 IL App (2d) 141180, ¶ 17, 74 N.E.3d 545, the Second

District held the December 2015 amendment requiring counsel to certify he or she has read the

report of proceedings of the sentencing hearing was procedural and applied retroactively. In

Easton, the defense counsel’s October 2014 Rule 604(d) certificate complied with the rule at the

time it was filed. When defendant appealed, the supreme court had amended Rule 604(d) to



                                              -4-
require counsel to certify he or she had read the report of proceedings of the sentencing hearing,

and defendant argued the amendment applied to his case retroactively. Compare Ill. S. Ct. R.

604(d) (eff. Feb. 6, 2013), with Ill. S. Ct. R. 604(d) (eff. Dec. 3, 2015). The Second District

concluded, “the amended rule is purely procedural, and the State cannot plausibly claim to have

a vested interest in the continuation of the old rule. Thus, it applies retroactively to this case.”

Easton, 2017 IL App (2d) 141180, ¶ 17, 74 N.E.3d 545; see also People v. Zendejas, 2017 IL

App (2d) 160565, ¶¶ 4-5 (also holding the amendment to Rule 604(d) requiring counsel to state

he or she examined the report of proceedings of the sentencing hearing was procedural and

applied retroactively).

¶ 17           Although not directly on point, the Third District’s decision in People v. Evans,

2017 IL App (3d) 160019, ¶ 17, 72 N.E.3d 421, is instructive. In Evans, the Third District held a

March 2016 amendment to Rule 604(d) was procedural. Before stating the certificate

requirements, the December 2015 version of Rule 604(d) provided, “If a motion to withdraw the

plea of guilty is to be filed, the defendant’s attorney shall file with the trial court a certificate

***.” Ill. S. Ct. R. 604(d) (eff. Dec. 3, 2015). The March 2016 amendment removed the “If a

motion to withdraw the plea of guilty is to be filed” language. Compare Ill. S. Ct. R. 604(d) (eff.

Dec. 3, 2015), with Ill. S. Ct. R. 604(d) (eff. Mar. 8, 2016). In Evans, defense counsel filed a

motion to reconsider the sentence but did not file a Rule 604(d) certificate, as the December

2015 rule in effect only prescribed the certificate to be filed in cases where a motion to withdraw

the guilty plea was filed. Evans, 2017 IL App (3d) 160019, ¶ 14, 72 N.E.3d 421. On appeal, the

defendant argued the March 2016 amendment, which removed the language restricting the

certificate to only motions to withdraw guilty pleas, applied retroactively to his case. Evans,

2017 IL App (3d) 160019, ¶ 15, 72 N.E.3d 421. The court agreed with the defendant and stated:



                                                -5-
               “The amendment was clearly procedural, as it dictated the

               practices to be followed by defense attorneys in filing postplea

               motions. Moreover, far from impairing a vested right, the

               amendment actually served to expand the protections afforded to

               defendants challenging their sentences, by once again requiring

               counsel to follow the certification requirements.” Evans, 2017 IL

               App (3d) 160019, ¶ 17, 72 N.E.3d 421.

¶ 18           We agree the December 2015 amendment to Rule 604(d) was procedural. The

amendment added an additional source (the report of proceedings from the sentencing hearing)

defense counsel must review before proceeding on a postplea motion. This amendment was

procedural, as it prescribed the method of enforcing rights and obtaining redress—it did not

establish, create, or define any rights. Similar to the amendment challenged in Evans, this

amendment dictated the practices to be followed by defense attorneys in regard to postplea

motions. Therefore, because the amendment was procedural, the December 2015 amendment

applies retroactively to defendant’s case. Since defense counsel’s August 2015 certificate did not

state counsel reviewed the report of proceedings from defendant’s sentencing hearing, it failed to

strictly comply with amended Illinois Supreme Court Rule 604(d) (eff. Dec. 3, 2015).

¶ 19           We vacate the trial court’s judgment and remand the cause for (1) the opportunity

to file a new motion to withdraw the guilty plea and/or reconsider the sentence, if counsel

concludes that a new motion is necessary; (2) a new hearing on defendant’s postplea motion; and

(3) the filing of a corrected Rule 604(d) certificate.

¶ 20                                     B. Monetary Credit

¶ 21           Defendant also argues he is entitled to a $5-per-day credit against any fines



                                                 -6-
imposed for time he spent in presentence custody. The State concedes defendant is entitled to $5-

per-day credit but argues it cannot be used to offset the court finance fee.

¶ 22           A defendant incarcerated for a bailable offense is entitled to a $5-per-day credit

toward his fines for each day spent in presentence custody. 725 ILCS 5/110-14(a) (West 2014).

The record reflects defendant was incarcerated awaiting trial from the day of his arrest, February

2, 2015, until the trial court sentenced him on July 1, 2015. At defendant’s sentencing hearing,

the court awarded defendant credit for 149 days served in presentence custody against his 55-

year sentence. The court did not award him monetary credit toward his fines for presentence

custody. We agree defendant is entitled to $5-per-day credit for each of the 149 days he spent in

presentence custody.

¶ 23           Defendant argues he is entitled to have $100 of his sentencing credit applied to

the following assessments because they are fines: (1) $15 state police operations assessment (705

ILCS 105/27.3a(1.5) (West 2014)), (2) $30 juvenile expungement fund assessment (730 ILCS

5/5-9-1.17(a) (West 2014)), (3) $5 drug court assessment (55 ILCS 5/5-1101(f) (West 2014)),

and (4) $50 court finance fee (55 ILCS 5/5-1101(c)(1) (West 2014)). The State only disputes

whether defendant is entitled to use his monetary credit against the court finance fee because it

argues it is a fee, not a fine. We disagree with the State because the court finance fee is a fine and

defendant is entitled to have it offset by his monetary credit. See People v. Smith, 2014 IL App

(4th) 121118, ¶ 54, 18 N.E.3d 912 (“[W]e hold the court-finance fee is actually a fine.”).

¶ 24           Defendant is entitled to a $100 credit against the aforementioned fines, and we

remand the matter to the trial court to amend the sentencing judgment to reflect such credit.

¶ 25                                    III. CONCLUSION




                                                -7-
¶ 26          For the reasons stated, we affirm in part, vacate in part, and remand with

directions. We remand this cause for (1) the opportunity to file a new motion to withdraw the

guilty plea and/or reconsider the sentence, if counsel concludes that a new motion is necessary;

(2) a new hearing on defendant’s postplea motion; and (3) the filing of a corrected Rule 604(d)

certificate. We also remand this cause to the trial court for issuance of an amended sentencing

judgment to reflect the proper monetary credit to defendant’s fines. We otherwise affirm

defendant’s conviction and sentence.

¶ 27          Affirmed in part and vacated in part; cause remanded with directions.




                                             -8-